DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “is provided”, etc.  
The abstract of the disclosure is objected to because it contains implied phraseology, specifically “is provided” in line 1 thereof.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wendte et al. 2015/0223391 A1.
Wendte et al. 2015/0223391 A1 disclose a multiple variety (see the disclosure in paragraph [0042], lines 2 and 3) seed planter 5 with direct vacuum system for planting multiple seed varieties (see the disclosure in paragraph [0042], lines 2 and 3) in a single planting pass (see the disclosure in paragraph [0042], line 4) during row-crop planting (see the disclosure in paragraph [0042], line 5) of an agricultural field (see the disclosure in paragraph [0042], line 5), the multiple variety (see the disclosure in paragraph [0042], lines 2 and 3) seed planter 5 comprising: 
a frame 11; 
multiple row units (see the disclosure in paragraph [0042], line 10; see also the text present in the middle of Figure 15) supported by the frame 11 and including, 
multiple seed storage compartments 17A-17D and 23A-23D supported by the row units for separately storing at least a first seed variety and a second seed variety; 
Specifically, see the disclosure in Wendte et al. 2015/0223391 A1 of:
[0005] According to one aspect of the invention, a planting system is provided 
that allows for planting multiple types or varieties of seed in a single 
planting pass with a planter without requiring ancillary row units, multiple 
seed meters at every row unit, or emptying out or planting out a first type or 
variety of seed before switching to a second type or variety of seed.  The 
invention allows for substantially instantaneous switchover of seed variety on 
a bulk fill planter with a bulk storage system for storing at least one of the 
seed types or varieties in a central bulk fill hopper(s) that avoids 
substantial time periods of mixed seed variety plant during transition between 
planting a first seed type or variety and planting a second seed type or 
variety. 
 
[0006] According to one aspect of the invention, a method is provided for 
planting multiple types or varieties of seed at varying rates in a single 
planting pass during row-crop planting of an agricultural field.  The method 
may include programming a control system of at least one of a tractor and a 

defined at least in part by characteristics relating to at least one of soil 
type and management type.  This may include loading a seed type or variety 
prescription map, along with appropriate population and planter settings, for 
the agricultural field into the control system.  Seeds of multiple varieties 
may be delivered from multiple compartments of a bulk storage system of the 
planter to a seed metering system of the planter.  The seed metering system of 
the planter may be controlled to release seeds of the multiple varieties to 
multiple areas of the agricultural field that correspond to the multiple type 
or variety zones of the agricultural field.  This allows using a prescription 
map to determine which seed varieties are to be planted and where. 
 
[0007] The control system may include a tractor controller having a GPS (global 
positioning system) module for automatically locating or guiding the tractor.  
The tractor controller may automatically guide the tractor and control release 
of seeds of the multiple varieties to correspond to the seed variety 
prescription map. 
 

[0013] According to another aspect of the invention, a seed metering system of 
a planter is charged by delivering seeds of multiple varieties from multiple 
compartments of a bulk storage system to respective multiple compartments of an 
on-row storage system.  Seeds of a first type or variety are delivered from a 
first one of the compartments of the on-row storage system to the seed metering 
system.  Seeds of the first variety are released from the seed metering system 
to a first type or variety zone of the agricultural field defined by an area of 
the agricultural field having a first characteristic relating to at least one 
of soil type and management type.  Seeds of a second variety are delivered from 
a second one of the compartments of the on-row storage system to the seed 
metering system.  Seeds of the second type or variety are released from the 
seed metering system to a second type or variety zone of the agricultural field 
defined by an area of the agricultural field having a second characteristic 
relating to at least one of soil type and management type. 

[0018] According to another aspect of the invention, during charging, a first 
seed gate is actuated to selectively direct seed from the bulk storage system 
to the on-row storage system of one of the rows of the planter.  This allows a 
single conduit such as a primary conduit or main frame conduit to be used for 
selectively directing one of multiple seed varieties to different row units, 
toward the on-row storage system(s).  A second seed gate is actuated to 
selectively direct seeds into one of the compartments of the on-row storage 
system.  This allows for using seed gates to selectively direct seeds into 
proper compartments. 
 
[0019] According to another aspect of the invention, a first position of at 
least one of a tractor and planter towed by the tractor for crop planting 

type or variety zone for receiving seed of a first variety based on a 
characteristic of the first type or variety zone of the agricultural field.  
Seeds of the first variety are delivered from a first compartment of a bulk 
storage system of the planter to a seed metering system.  Seeds of the first 
variety are singulated in the seed metering system for individually releasing 
the seeds of the first variety from the planter when the planter is in the 
first type or variety zone of the agricultural field.  A second position of at 
least one of the tractor and planter is determined relative to a predetermined 
second type or variety zone for receiving seed of a second type or variety 
based on a characteristic of the second type or variety zone of the 
agricultural field. 

[0043] Still referring to FIG. 1, in this embodiment, seed 17 is held in bulk 
storage in a bulk storage system 19.  Bulk storage system 19 has at least one 
bulk fill hopper 21, shown here as having two central bulk fill hoppers 21 
supported by the frame 11 of the planter 7, remote from the row units 13.  The 
bulk storage system 19 has multiple compartments 23, shown here as spaces 
within each of the hoppers 21 that are separated by a divider wall or 
partitions 25.  In another embodiment, the compartments 23 are defined by 
separate and discrete containers themselves, such as the hoppers 21.  Bulk 
storage system 19 can be configured to provide at least some on-row bulk 
storage, which may include some or all of the compartments 23 of the bulk 
storage system 19 as manual-fill on-row storage compartments, as explained in 
greater detail elsewhere herein.  The different compartments 23 may hold seeds 
17 of a different plant type or a common plant type but different varieties or 
types 17a, 17b, 17c for planting in different multiple type or variety zones of 
an agricultural field defined at least in part by characteristics relating to 
at least one of soil type and management type, or other characteristics such as 
low/high ground areas, weed issues, insect issues, fungal issues, buffer zones 
in organic fields that are planted next to non-organic fields, or others, such 
as those represented as zones VZ1, VZ2, VZ3, VZ4 in the prescription map PM of 
FIG. 17.  Although three different seed varieties or types 17a, 17b, 17c are 
shown, it is understood that other numbers of seed varieties may be stored on 
and planted by the planter 7 based on, for example, the number of compartments 
23 in the bulk storage system 19 for a particular planter 7.  Although the seed 
17 may be described elsewhere herein as different types 17a, 17b, 17c, it is 
understood that the description of the different types of seed includes 
different varieties.  In other words, the different types 17a, 17b, 17c of seed 
17 include not only different varieties of the same plant species, but also 
different seed products.  Different seed products can include seeds of 
different species, coated and uncoated seeds, such as insecticide coated and 
non-insecticide coated seeds.  The different seed products can also include 
refuge in a bag seed and non-refuge in a bag seed, plant-parasite resistant 
seed and non-plant-parasite resistant seed such as cyst nematodes resistant 
seeds and non-cyst nematodes resistant seeds, herbicide-tolerant seed and 

products can further include different crop seeds such as corn and soybeans, 
oats and barley, different cover crops such as tillage radishes and rye, or 
various combinations of these or other combinations. 
 

[0047] Still referring to FIGS. 2-4, charging system 37 includes a diverter 
system 48 (FIG. 2) arranged within the seed conveyance airflow system 28a to 
selectively control seed conveyance through the planter 7.  This may include 
selectively defining flow paths for the seed 17 through the planter 7 based on 
location of the planter 7 relative to the multiple type zones VZ1, VZ2, VZ3, 
VZ4 of the agricultural field or other performance characteristics of the 
planter 7 at a given time.  Diverter system 48 can include a first seed gate 
system 49 (FIG. 2) and a second seed gate system 51 (FIG. 2) that are arranged 
within the main frame and row unit seed conduits or primary and secondary seed 
feeding lines 43, 45 for selectively defining passages within the charging 
system 37 to ensure that the seed types 17a, 17b, 17c, 17d are directed from 
the compartments 23 of the bulk storage system 19 into the appropriate 
compartments 31 of the on-row storage system 27.  The first seed gate system 49 
includes multiple seed gates 53 that are independently moved by respective 
actuators to direct seed 17 into one(s) of the seed conduit(s) or secondary 
seed feeding lines 45 of one(s) of the row units 13.  The second seed gate 
system 51 includes multiple compartment gates or seed gates 55 that are 
independently moved by respective actuators to direct seed 17 into one(s) of 
the compartments 31 of the on-row storage system 27. 


[0052] Referring again to FIGS. 2-4, when the system 5 is first started, the 
control system 57 determines seed level in each of the compartments 31 of the 
on-row storage system 27 based on a signal(s) from the seeds level sensors 59 
in the compartments 31.  FIG. 6 shows a flowchart of an exemplary method 87 of 
charging the on-row storage system 27 by filling the compartments 31 with seed 
types 17a, 17b, 17c, 17d from the bulk storage system 19. 
 
[0053] Referring still to FIG. 6 and with further reference to FIGS. 2-4, as 
represented at block 89, the control system 57 interrogates the seeds level 
sensors 59 of the compartments 31 of the on-row storage system 27, which may be 
done sequentially.  As an initial step, as represented at block 91, the control 
system 57 interrogates the seeds level sensors 59 in compartment 31A of row 1.  
If it is empty or below a certain level, the control system 57 sends a signal 
to the planter controller 63 which powers the motor (not shown) that rotates 
the roller 39 at the outlet of the compartment 23 located at a base of the bulk 
fill hopper 21 of the bulk storage system 19.  Rotating the roller 39 dispenses 
seed 17 of the seed type 17a into the main frame seed conduit or primary seed 
feeding line 43.  Since the volume of seed in compartment 31 is known, the 
roller 39 for the compartment 23 of the bulk storage system 19 is calibrated to 
meter out only the exact quantity of seed that is required to fill the 
compartment 31a of the on-row storage system 27 of the particular row unit 13 
for the row being filled with a seed variety at that particular time.  The seed 
17 is conveyed along the primary seed feeding line(s) 43 by way of airflow 
produced by the fan F. As represented at block 93, a row gate 53 is activated 
to seed 17 toward one of the row units 13.  For example, when the seed 17 
arrives at a junction between the primary seed feeding line(s) 43 and the 
secondary seed feeding line(s) 45 for the "Row 1" row unit 13 (FIG. 2), the 
gate 53 of the first gate system 49 at this junction is activated and directs 
flow of air and seed 17 through the row-unit seed conduit or secondary seed 
feeding line 45 toward the compartments 31 of the on-row storage system 27.  
Also as represented at block 93, when the seed 17 arrives at the junction 
between the secondary seed feeding line(s) 45 and the compartments 31 of the 
on-row storage system 27, a first one of the compartment seed gates 55 of the 
second seed gate system 51 is opened by the control system 57 to direct the 
flow of seed 17 and air into the associated compartment 31, in this case 
compartment 31a, for storing seed type 17a.  The seed 17 drops into the 
compartment 31a and the air is allowed to escape through a perforated lid (not 
shown) that covers the mini-hopper(s) 33.  After the seed 17 is delivered to 
the row 1 mini-hopper 33 and the seed level sensor 59 for compartment 31a of 
row 1 has confirmed that the proper amount of seed 17 has been delivered, the 
seeds level sensor 59 for the compartment holding seed type 17a on row 2 is 
interrogated.  Optionally, a time delay could be put in place to trigger the 
interrogation of row 2.  If seed 17 is required for that compartment, the seed 
is delivered to compartment 31a on the "Row 2" row unit 13 by actuating the 
seed gates 53, 55 to direct the seed 17 into compartment 31a on the "Row 2" row 
unit 13.  The actuated positions of the seed gates 53, 55 to achieve this are 
shown in FIG. 3.  As represented at blocks 95, 97, this sequence is repeated 
for all of the rows of the planter 7 until the type 17a compartments 31 on the 
mini-hoppers 33 have been completely filled or the seed level sensors 59 
indicate that they are already full for all rows.  As represented at blocks 99, 
101, once the type 17a compartments 31 are full, the sequence is repeated for 
type 17b on all of the row units 13.  FIG. 4 shows the end of the sequence for 
row 2 and shows type 17d being delivered from the bulk storage system 19 to the 
compartment 31d of the mini-hopper 33 on row 2.  As represented at block 103, 
once the type 17d compartments 31d have been completely filled for all rows, 
the entire sequence starts over by interrogating the seed level sensors 59 for 
the type 17a compartment 31a on row 1.  The entire sequence or process 87 is 
repeated as long as planting continues.  The charging process does not 
necessarily have to be performed in the order that has been previously 
described.  Control system 57 can control the charging process to achieve 
prioritized filling of on-row hoppers by most immediate need/lowest level based 
on sensor measurement or the prescription map PM (FIG. 17).  In this way, fill 
level in the multiple compartments 31 of the on-row storage system 27 can be 
maintained by a prioritized charging during which an order of filling the 
multiple compartments 31 is performed according to an immediate need based on 

compartments 31 and a location of the agricultural implement according to the 
prescription map PM of the agricultural field.  Therefore, since the seeds 
level sensors 59 in the mini-hoppers 33 can sense seed level, the algorithm for 
determining which seed type(s) 17a, 17b, 17c, 17d should be dispensed and to 
which row could be determined by, for example, which compartment 31 has the 
lowest level of seed 17.  An additional algorithm could use the seed type or 
variety prescription map PM (FIG. 17) and look ahead to see which type 17a, 
17b, 17c, 17d is predominantly going to be planted and adjust the refilling 
sequence accordingly.  When the entire charging process 87 is completed, the 
tractor interface system 75 display could signal to the operator that planting 
can begin. 

CLAIMS: 
 
1.  A method of planting or seeding multiple types of seed in a single planting 
pass during row-crop planting or seeding of an agricultural field with an 
agricultural implement, the method comprising: storing seeds of multiple types 
including at least a first type and a second type in multiple compartments of 
an on-row storage system;  delivering seeds of the first type from a first one 
of the compartments of the on-row storage system to the seed-metering system;  
releasing seeds of the first type from the seed-metering system to a first type 
zone of multiple type zones of the agricultural field;  delivering seeds of the 
second type from a second one of the compartments of the on-row storage system 
to the seed-metering system;  and releasing seeds of the second type from the 
seed-metering system to a second type zone of the multiple type zones of the 
agricultural field. 


3.  The method of claim 2 further comprising controlling the seed-metering 
system to release seeds of the first and second type simultaneously from first 
and second row units of the planter for controlling planting of delivery of an 
individual seed type on a per row basis. 


	a first row unit with a first seed meter that has a first metering member delivering the first seed variety as a current variety of the first row unit; 
	a second row unit with a second seed meter that has a second metering member 1S delivering the second seed variety as a current variety of the second row unit; 
	Specifically, see the disclosure in Wendte et al. 2015/0223391 A1 of:

control system may be configured to adjust a setting of at least one 
seed meter of the seed metering system.  This may include automatically 
adjusting at least one of a seed disk rotational speed for adjusting seed 
population, adjusting a seed singulator setting, adjusting vacuum level, 
adjusting baffle position, and adjusting the seed pool level.  These automatic 
adjustments may provide seed meter performance changes to correspond to 
different needs of a particular type or variety zones of the agricultural 
field, as represented by the prescription map. 
 
[0009] The planter may include multiple row units and the seed metering system 
may include a seed meter arranged at each of the multiple row units.  The seed 
meters of the multiple row units receive seeds of different varieties for 
simultaneously planting the seeds of different varieties from respective 
different ones of the row units when the planter spans across multiple type or 
variety zones of the agricultural field.  This provides planting of individual 
varieties on a per-row basis.  The control system may be configured to 
selectively deliver seeds of the multiple varieties from the multiple 
compartments of the bulk storage system to the seed meters of the multiple row 
units for controlling planting of an individual seed variety on a per-row 
basis. 
 
[0010] The control system may be configured to individually adjust a seed disk 
rotational speed at each seed meter for varying seed population on a per-row 
basis. 
 
[0011] According to another aspect of the invention, seeds of a first variety 
may be delivered from a first compartment of a bulk storage system of the 
planter to a seed meter of the planter.  The seeds of the first variety are 
singulated in the seed meter for individually releasing the seeds of the first 
variety from the planter to a first type or variety zone of the agricultural 
field.  The first type or variety zone of the agricultural field is defined by 
an area of the agricultural field having a first characteristic relating to at 
least one of soil type and management type.  Seeds of a second variety are 
delivered from a second compartment of the bulk storage system of the planter 
to the seed meter of the planter.  The seeds of the second variety are 
singulated in the seed meter for individually releasing the seeds of the second 
variety from the planter to a second type or variety zone of the agricultural 
field.  The second type or variety zone of the agricultural field is defined by 
an area of the agricultural field having a second characteristic relating to at 
least one of soil type and management type.  Releasing the seeds of the first 
variety from the seed meter to releasing the seeds of the second variety from 
the seed meter is switched during a time period during which the planter 
travels from the first type or variety zone to the second type or variety zone.  
This allows for automatically switching of planting a first variety to a second 
variety of seed based on location, speed, and heading of the tractor and 
planter. 

[0012] The seed meter may include a seed tube or other seed conveyance system 
directing delivery of seeds released from the seed meter toward the 
agricultural field.  The seeds of the first and second seed variety are 
released from the seed meter and delivered through the seed tube to the first 
and second type or variety zones of the agricultural field, respectively.  This 
allows for planting multiple varieties of seed at separate times through a 
single seed tube, which provides consistent seed placement transversely within 
a trench without requiring extra seed meters, extra row units, or sharp turning 
of the tractor to compensate for transverse seed placement spacing at a guess 
row while changing the varieties of seed that are planted. 
 
 
[0014] The seed metering system(s) may release seeds of the first and second 
varieties simultaneously from first and second row units of the planter for 
controlling planting of an individual seed variety on a per-row basis.  Each of 
the first and second row units has a seed meter for singulating and 
individually releasing the seeds onto the agricultural field.  Each of the 
multiple compartments of the on-row storage system can be charged independently 
of the other ones of the multiple compartments of the on-row storage system, 
such as by way of discrete independent charging events based on a detected fill 
value of the respective compartment.  The charging of the seed metering system 
can automatically maintain each of the multiple compartments of the on-row 
storage system in a full condition.  This allows for automatically keeping the 
on-row storage system, such as on-row hoppers, fully charged. 
 
 
[0020] Based at least in part on the determination of the second position, 
delivery of seeds in the first variety from the first compartment of the bulk 
storage system is stopped, and releasing of the seeds of the first variety from 
the on-row storage to the row unit reservoir is stopped.  Seeds of the second 
variety are delivered from a second compartment of a bulk storage system of the 
planter to the seed-metering system.  The seeds of the second variety are fed 
into and pooled within the row unit reservoirs and are eventually singulated in 
the seed meters of the seed-metering system for individually releasing the 
seeds of the second variety from the planter when the planter is in the second 
type or variety zone of the agricultural field.  This allows for a quick switch 
between the first and second seed varieties, minimizing planting of mixed seed 
varieties by ensuring the seed-metering system is nearly empty of seeds of the 
first variety before seeds of the second variety are fed into the seed-metering 
system. 
 

[0022] According to another aspect of the invention, metering rollers are 
arranged between the compartments of the on-row storage system and the row unit 
reservoir for selectively releasing seeds from respective compartments of the 

includes a seed meter at each of the row units receiving seeds from the row 
unit reservoir.  
 
[0046] Referring now to FIGS. 2-4, system 5 is shown configured for delivering 
four seed types 17a, 17b, 17e, 17d that can be selectively delivered from the 
bulk storage system 19 to the row units 13 by way of a charging system 37 that 
includes the seed conveyance airflow system 28a.  Charging system 37 ensures 
that each seed meter 35 can be selectively delivered controlled amounts of seed 
of different types 17a, 17b, 17c, 17d based on the different type or variety 
zones of the agricultural field.  The charging system 37 includes rollers such 
as calibrated fluted rollers 39, 41 at outlets of the compartments 23, 31 of 
the bulk and on-row storage systems 19, 27, respectively.  The rollers 39, 41 
are driven by electric, pneumatic, or hydraulic motors to control release of 
known or calibrated amounts of the seed types 17a, 17b, 17c, 17d from the 
respective compartments 23, 31.  The rollers 39 are rotated in controlled 
amounts to control release of the seed types 17a, 17b, 17c, 17d out of the 
compartments 23 of the bulk storage system 19 and into a primary or main frame 
seed conduit or seed line shown as primary seed feeding line(s) 43 for being 
selectively directed into secondary or row-unit seed conduits shown as 
secondary seed feeding line(s) 45.  Rollers 41 are rotated in controlled 
amounts to control release of the seed types 17a, 17b, 17c, 17d out of the 
compartments 31 of the on-row storage system 27 into a row unit reservoir 47 
having a funnel 47a that connects to a seed inlet of the seed meter 35 to 
deliver seed into a seed chamber 47b that holds seed as a seed pool within an 
interior cavity of the seed meter 35.  It is understood that instead of by way 
of rollers 39, 41, the controlled downstream release of seeds 17 from the bulk 
and on-row storage systems 19, 27 may instead be provided by actuating other 
valving mechanisms or metering devices such as augers or sliding or pivoting 
gates.  Outlets of compartments 23 in the bulk storage system 19 can be 
operably connected to a seed receiving induction system or bulk metering 
box(es) that control release of seeds 17 into the seed feeding line(s) 43 
connected to such induction system or bulk metering box(es).  Outlets of 
compartments 31 of the on-row storage system 27 can have sliding or pivoting 
gates to control release of seeds 17 into the seed meters 35. 

[0054] Referring again to FIG. 5 and with further reference to FIG. 2, by way 
of the tractor GPS 79 communicating with tractor controller 65, the control 
system 57 is able to determine which seed types 17a, 17b, 17c, 17d are to be 
planted by each of the planter row units 13 based on the prescription map PM 
(FIG. 17) and thus the VZ1, VZ2, VZ3, VZ4.  For example, if type 17a is to be 
planted on row 1, the control system 57 activates an electric motor (not shown) 
that is connected to and rotates the roller 41 at the outlet of the compartment 
31a storing type 17a on row 1 (FIG. 2).  The seed 17 is dispensed into the row 
unit reservoir 47 that directs the seed toward the seed disk 36.  Control 
system 57 can command rotation of rollers 41 so that a predetermined batch size 

outlet at a time.  When the seed-level sensors 61 at the bottom of the funnel 
47a of the row unit reservoir 47 determines more seed 17 is required, the 
control system 57 determines if row 1 is still required to plant seed type 17a.  
If it is, then the motor for the roller 41 at the outlet of the compartment 31a 
storing seed type 17a is again activated and more seeds 17 of type 17a are 
dispensed into the row unit reservoir 47.  If the prescription map PM indicates 
that seed type 17b is required, the motor for roller 41 of compartment 31b is 
activated and seed 17 of type 17b is dispensed into the row unit reservoir 47.  
This process continues as long as the planting operation continues.  The same 
process is used for all of the rows on the planter 7.  There is no requirement 
that all rows must be planting the same type(s) 17a, 17b, 17c, 17d.  In one 
embodiment, each row unit 13 could be planting a different type 17a, 17b, 17c, 
17d at different rows at the same time and any individual row could switch from 
one variety to the other as called for by the seed variety prescription map PM.  
It is understood that one or more of the zones VZ1, VZ2, VZ3, VZ4 can require a 
predetermined mixture of two or more of the seed types 17a, 17b, 17c, 17d, 
whereby the control system 57 controls release of seeds 17 from the bulk and/or 
on-row storage systems 19, 27 to create a purposeful mixture based on the 
desired predetermined mixture ratio.  The mixing can be done at the charging 
stage.  In this way, the seed types 17a, 17b, 17c, 17d of a zone-required 
mixture can be simultaneously or otherwise delivered from respective 
compartments 23 of bulk storage system 19 into a single compartment(s) 31 of 
the on-row storage system 27, such that the compartment(s) 31 stores the 
mixture in the on-row storage system 27.  The mixing can also be done at the 
meter feeding stage.  In this way, mixing occurs while filling the seed 
pool(s).  This can be done by releasing seeds of multiple types 17a, 17b, 17c, 
17d from multiple compartments 31 of the on-row storage system 27 to provide a 
seed pool having a mixture of the different types of seeds 17a, 17b, 17c, 17d 
within a seed meter(s) 35.  Regardless of where the mixing occurs relative the 
bulk storage or on-row storage and seed metering systems 19, 27, 29, control 
system 57 controls release of seeds 17 to provide various mixtures required by 
a zone-required mixtures such as, for example, a mixture of 25% seed type 17a 
and 25% seed type 17c, and 50% seed type 17d, by controlled mixing while 
feeding the seed pool or upstream. 


[0056] FIG. 7-14 shows variations of the system 5 of FIGS. 1-4.  The variations 
are labeled with configuration numbers and schematically show combinations of 
different numbers of compartments 31 of the on-row storage system 27, different 
numbers of seed conduits or feed lines, and corresponding arrangements of the 
seed lines and compartments.  FIG. 15 provides a chart with summary information 
of the variations of the system 5, such as those shown in FIGS. 7-14.  FIG. 7 
and cell 105 of FIG. 15 show an individual line for each variety for each row, 
with a single compartment 31 of the on-row storage system 27 at each row unit 
13.  This is shown in FIG. 7 as a primary seed feeding line 43 from each one of 

secondary seed feeding line 45 that is connected to a single compartment 31 of 
the on-row storage system 27.  FIG. 8 and cell 107 of FIG. 15 show a single 
line for each variety feeding multiple rows, with a single compartment 31 of 
the on-row storage system 27 at each row unit 13.  This is shown in FIG. 7 as a 
primary seed feeding line 43 from each one of the compartments 23 of the bulk 
storage system 19 connecting to separate secondary seed feeding lines 45 that 
connect to a single compartment 31 of the on-row storage system 27, with each 
primary seed feeding line 43 extending past the respective secondary seed 
feeding line 45 to the subsequent row units 13.  FIG. 9 and cell 109 of FIG. 15 
show a single line for each row feeding all varieties, with a single 
compartment 31 of the on-row storage system 27 at each row unit 13.  This is 
shown in FIG. 7 as a single primary seed feeding line 43 connected to all of 
the compartments 23 of the bulk storage system 19 and terminating at a single 
compartment 31 of the on-row storage system 27.  FIG. 10 and cell 111 of FIG. 
15 show a single line feeding all varieties for all rows, with a single 
compartment 31 of the on-row storage system 27 at each row unit 13.  This is 
shown in FIG. 7 as a single primary seed feeding line 43 connected to all of 
the compartments 23 of the bulk storage system 19, connected to a single 
compartment 31 of the on-row storage system 27 and extending past the 
respective single compartment 31 of the on-row storage system 27 to the 
subsequent row units 13.  FIG. 11 and cell 113 of FIG. 15 show an individual 
line for each variety for each row, with multiple compartments 31 of the on-row 
storage system 27 at each row unit 13.  This is shown in FIG. 11 as a primary 
seed feeding line 43 from each one of the compartments 23 of the bulk storage 
system 19 connected to a single respective one of the compartments 31 of the 
on-row storage system 27.  FIG. 12 and cell 115 of FIG. 15 show a single line 
for each variety feeding multiple rows, with multiple compartments 31 of the 
on-row storage system 27 at each row unit 13.  This is shown in FIG. 12 as a 
primary seed feeding line 43 from each one of the compartments 23 of the bulk 
storage system 19 connecting to separate secondary seed feeding lines 45 that 
connect to respective compartments 31 of the on-row storage system 27, with 
each primary seed feeding line 43 extending past the respective secondary seed 
feeding line 45 to the subsequent row units 13.  FIG. 13 and cell 117 of FIG. 
15 show a single line for each row feeding all varieties, with multiple 
compartments 31 of the on-row storage system 27 at each row unit 13.  This is 
shown in FIG. 13 as a single primary seed feeding line 43 connected to all of 
the compartments 23 of the bulk storage system 19 and terminating at the row 
unit 13 while connecting to each of the compartments 31 of the on-row storage 
system 27.  FIG. 14 and cell 119 of FIG. 15 show a single line feeding all 
varieties for all rows, with multiple compartments 31 of the on-row storage 
system 27 at each row unit 13.  This is shown in FIG. 14 as a single primary 
seed feeding line 43 connected to all of the compartments 23 of the bulk 
storage system 19, connected to each of the compartments 31 of the on-row 
storage system 27, and extending past the respective single compartment 31 of 
the on-row storage system 27 to the subsequent row units 13.  Referring now to 

(FIG. 1) with a single seed meter 35 at each row unit 13, whereas cells 121, 
123, 125, 127 of FIG. 15 represent a planter 7 with multiple seed meters 35 at 
each row unit 13, such as twin-row planters.  

[0058] In one embodiment, the system 5 is incorporated with a non-bulk fill 
planter 7 equipped with row mounted seed hoppers as long as each row hopper is 
partitioned and is able to gravity feed into the seed meter reservoirs.  This 
embodiment does not require a central bulk fill hopper(s) 21 or charging system 
37, but may instead include a partitioned on-row hopper or multiple on-row 
hoppers as the compartments 31 to gravity feed into the row unit reservoir 47 
or internal reservoir of the seed meter 35. 
 
[0059] Referring now to FIG. 16, in this embodiment, the system 5 includes a 
combination of central bulk fill hopper(s) 21 of a bulk storage system 19 
feeding a mini-hopper 33a as one compartment 31 at each row unit 13, with seed 
type 17b stored in bulk remotely from the row unit 13.  Seed types 17a, 17c are 
stored in bulk on the row itself, in a partitioned on-row hopper 129 of the 
on-row storage system 27 or multiple on-row hoppers on each row unit 13.  
Charging system 37 is arranged to selectively deliver seeds of the various 
types 17a, 17b, 17c to the seed meter 35, such as by way of rollers 41 (FIG. 1) 
arranged between the compartments 23, 31 of the on-row hopper 129 and 
mini-hopper and the seed meter 35.  The mini-hopper 33a, would be fed from a 
bulk fill hopper(s) 21 of the bulk storage system 19 as previously explained.  
The on-row hopper 129 could be used to hold the varieties of seed 17 that would 
be less frequently used in its compartments 23.  The mini-hopper 33a fed from 
the bulk fill hopper(s) 21 could be used for the seed 17 that will be planted 
on a majority of the field.  This configuration eliminates partitions and 
separate compartments 23 of the remote, centrally located bulk fill hopper(s) 
21, and may reduce the number of seed conduits or feed lines, gates, and 
rollers, as compared to the previously described charging system 37. 
 
 
CLAIMS: 
 

2.  The method of claim 1 wherein the agricultural implement is a planter 
having multiple row units and the metering system includes a seed meter at each 
of the multiple row units, wherein the multiple compartments of the on-row 
storage system include a first compartment and a second compartment at each of 
the row units, and wherein the first and second compartments of the on-row 
storage system at each row unit selectively deliver seeds of the first and 
second types to the respective seed meter based on a position of the planter 
relative to the first and second type zones of the agricultural field. 
 
4.  The method of claim 3 wherein at each row unit, the seed meter includes at 

inside the seed meter and further comprises controlling the seed pool by 
delivering one of the multiple types of seed to the respective seed meter based 
on the determined amount of seed within the seed pool. 
 
9.  The method of claim 8 wherein the agricultural implement is a planter 
having multiple row units with a seed meter at each of the multiple row units, 
wherein at each of the row units, the multiple compartments of the on-row 
storage system are defined within a mini-hopper at the respective row unit, and 
the method further comprises selectively directing seed to low-level 
compartments in the mini-hopper at each row unit base on the respective 
detected low-level conditions.
 
16.  The method of claim 15 further comprising releasing multiple types of 
seeds from multiple compartments of the on-row storage system to provide a seed 
pool having a mixture of the different types of seeds within a seed meter at 
one of the row units. 


	a direct vacuum system configured to apply vacuum pressure to the first and second seed meters and including, 
	a first vacuum unit arranged at the first row unit to deliver vacuum pressure to the first seed meter at a first vacuum pressure that corresponds to a characteristic of the first seed variety; 
	 and a second vacuum unit arranged at the second row unit to deliver vacuum pressure to the second seed meter at a second vacuum pressure that corresponds to | a characteristic of the second seed variety.
	Specifically, see the disclosure in Wendte et al. 2015/0223391 A1 of:

[0044] Still referring to FIG. 1, based on which type or variety zone of an 
agricultural field is being planted at a particular time, seeds of the 
different types 17a, 17b, 17c are selectively released from the bulk storage 
system 19 for receipt into an on-row storage system 27 by way of an airflow 
system 28 (FIG. 2).  Referring now to FIG. 2, the airflow system 28 provides 
pneumatic power for use by various components of the planter 7 and is used to 
convey seeds 17 through the planter 7 to the row units 13 to be dropped into 
the seed trench formed by the furrow opening mechanism.  Airflow system 28 
vacuum source for 
establishing positive and vacuum pressures and corresponding airflows.  The 
positive air pressure source and vacuum sources can be known pumps, fans, 
blowers, and/or other known airflow system components.  Airflow system 28 can 
include a seed conveyance airflow system 28a providing an airflow by way of fan 
"F" that entrains seeds 17 to move the seeds 17 from bulk storage system 19 to 
the row units 13 and a seed meter airflow system 28b provides native and/or 
positive pressure for operation of seed meters at the row units 13, as 
explained in greater detail elsewhere herein.  Each of the seed conveyance and 
seed meter airflow systems 28a, 28b includes a positive air pressure source(s) 
and/or vacuum source(s), depending on the particular configurations of the 
pneumatic system(s) in which they are incorporated.  Referring again to FIG. 1, 
the on-row storage system 27 locally stores relatively small amounts of seeds 
17 at each of multiple row units 13 to feed a seed-metering system 29 which can 
be configured to simultaneously plant different types 17a, 17b, 17c from the 
different row units 13, or otherwise switch seed types 17a, 17b, 17c being 
planted, as explained in greater detail elsewhere herein.  The different seed 
types 17a, 17b, 17c selectively sent from the bulk storage system are stored in 
multiple compartments 31 of the on-row storage system 27 at each row unit 13.  
The compartments 31 of the on-row storage system 27 may be defined within a 
vented mini-hopper 33 receiving seeds from the bulk storage system 19, 
optionally, at least one on-row bulk tank, or other separate and distinct 
compartments on the row unit 13. 
 
[0045] Still referring to FIG. 1, the compartments 31 of the on-row storage 
system 27 selectively feed the seed types 17a, 17b, 17c to a seed meter 35 of 
the seed-metering system 29.  Each seed meter 35 can be a purely 
mechanical-type seed meter 35 or a pneumatic seed meter 35.  Referring now to 
FIG. 2, the seed meter 35 includes an internal seed disk 36 that is rotated to 
move at least a surface of the seed disk through a seed pool inside of the seed 
meter 35 to pick up and singulate seeds using seed pockets or fingers from the 
internal seed pool and convey the individual seeds through the seed meter 35 
for individual release out of the seed meter 35 through a seed tube toward a 
seed trench of the agricultural field.  Pneumatic seed meters 35 of negative 
pressure types are further operably connected through a vacuum inlet to the 
seed meter airflow system 28b (FIG. 2) of the airflow system 28 to provide a 
vacuum airflow within a vacuum chamber establishing a negative or vacuum 
pressure within the seed meter 35 opposite the seed pool allowing the seeds to 
be held against the seed disk such as within the seed pockets by the vacuum 
pressure.  Pneumatic seed meters 35 of positive pressure types are operably 
connected through a pressurized air inlet to the seed meter airflow system 28b 
(FIG. 2) to provide a positive airflow and a corresponding positive pressure at 
the seed side of the seed disk within the seed meter 35, whereby seeds from the 
seed pool are pushed and held against the seed disk such as within the seed 
pockets by positive pressure.  The seed meter 35 includes a housing that 
defines a cavity in which a seed singulator that is adjustable, such as 

discharged from the seed meter 35 per seed discharge event and a seed disk 36 
(FIGS. 2-4) are arranged and a baffle that is adjustable, such as remotely 
adjustable, and configured to control the depth of seed in the meter that is 
exposed to the seed disk 36.  Rotation of the seed disk including speed of 
rotation in the housing cavity adjustable such as remotely adjustable by 
controlling a seed disk drive system.  The seed disk drive system may include, 
for example, various electric or hydraulic motors, drive shafts, chains and 
belts, clutches, peg and hole drive systems, and/or other arrangements such as 
a directly driven arrangement in which a motor directly drives the seed disk at 
its hub or periphery.  The seed meters 35 are operably connected to a control 
system for adjusting seed disk 36 rotational speed for adjusting the seed 
population, seed singulator setting, vacuum level, baffle position, and/or seed 
depth inside the seed meter 35 reservoir, as explained in greater detail 
elsewhere herein. 
 

[0048] Still referring to FIGS. 2-4, a control system 57 includes various 
sensors for determining performance conditions of various systems and 
components within the planter 7, allowing their control.  These include 
seed-level sensors 59 in the compartments 31 of the on-row storage system 27 
configured for determining an amount of seeds of the different types 17a, 17b, 
17c, 17d in compartments 31.  Seed-level sensors 61 in the row unit reservoir 
47 are configured for determining an amount of seed(s) of the different types 
17a, 17b, 17c, 17d in compartments 31 and row unit reservoir 47, whereby 
signals from the seed-level sensors 61 correspond to an amount of seed in the 
seed pool of the seed chamber 47b of the seed meter 35.  It is understood that 
the seed-level sensors 59, 61 can instead be a single sensor to indicate low 
level rather than actual level.  Other sensors include those arranged within 
the seed meters 35 to allow making adjustments to control performance of the 
seed meters 35, based on size or other characteristics of the different types 
17a, 17b, 17c, 17d, including controlling the seed singulator, vacuum, baffle, 
seed disk rotational speed, and seed depth inside a reservoir within the seed 
meter. 
 
 [0050] Referring now to FIG. 5, during use of system 5, control system 57 can 
determine planter position, speed, heading, and/or other movement 
characteristics by way of monitoring tractor position and movement through the 
tractor controller 65.  Tractor controller 65 evaluates a speed input signal 
from a tractor speed sensor 77 along with a GPS signal or data from tractor GPS 
79 with respect to the prescription map PM (FIG. 17).  Referring again to FIG. 
2, using such evaluations, control system 57 determines which row units 13 
should plant which seed type(s) 17a, 17b, 17c, 17d and when, along with 
determining a charging strategy for the compartments 31 of the on-row storage 
system 27, to achieve such multi-seed type planting.  To facilitate determining 
the charging strategy, control system 57 interrogates seed levels of seed types 

13.  This can be done by evaluating signals from the mini-hopper compartment or 
on-row compartment 31 seed level sensors 59 and seed-level sensors 61 at the 
bottom of the funnel 47a of the row unit reservoir 47.  Referring again to FIG. 
5, planter controller 63 evaluates signals from the seed level sensors 59, 61 
and communicates with the tractor controller 65 to determine a charging 
strategy and control strategy for the seed meters 35 (FIG. 2).  The planter 
controller 63 commands selective delivery of the respective seed types 17a, 
17b, 17c, 17d to identified target compartment(s) 31 (FIG. 2) of the on-row 
storage system 27 to achieve multi-seed-type planting according to the 
prescription map PM (FIG. 17).  The control system 57 can do this by using the 
planter controller 63 to control the central bulk fill fluted roll motors 39; 
row unit seed gate actuators 53a, mini-hopper compartment seed gate actuators 
55a, and mini-hopper roll motors 41a to control rotation or other actuation 
movement of the rollers 39, row gates 53, compartment seed gates 55, and 
rollers 39 (FIG. 2), respectively.  Referring to FIG. 5, the planter controller 
63 controls baffle actuator 81, singulator actuator 83, drive motor 36a, and 
vacuum control mechanism or motor 85 to control actuation, rotation, or other 
movement or performance characteristics of the baffle, singulator, rotational 
speed of seed disk 36 (FIG. 2), and vacuum pressure of the seed meter(s) 35. 
 
[0051] To use the system 5, an operator first displays the seed type or variety 
prescription map PM (FIG. 17) on the computer display or monitor of the tractor 
interface system 75, which would typically be inside the tractor cab.  The 
prescription map PM displays which seed types 17a, 17b, 17c are to be planted 
and where, corresponding to the type or variety zones VZ1, VZ2, VZ3.  The 
operator inputs which seed types 17a, 17b, 17c are stored in compartments 23 of 
the bulk storage system 19 through the tractor interface system 75.  The 
prescription map PM may also contain the seed population that is to be planted 
for each type or types 17a, 17b, 17c.  The seed population could also be varied 
within the field based on soil type, organic matter, etc. The size of the seeds 
can also be input into the tractor interface system 75.  This information could 
also be made available in the database that is built from the desktop software 
when the prescription map PM was created.  Knowing the seed size will allow the 
control system 57 to control seed meter 35 settings such as vacuum, seed pool 
level, baffle, and singulator to ensure proper metering of individual seeds 17.  
Preferred settings for the seed meter 35 could also be preset by the operator 
and based on historical data or data provided by the seed 17 or planter 7 
manufacturer.  Adjustment of the seed meter 35 to obtain the preferred settings 
can be done by adjusting the vacuum setting for each meter 35 manually or 
automatically controlled from inside the tractor cab through the tractor 
interface system 75.  Similarly, the seed singulator and baffle can be 
controlled manually or automatically through the control system 57 for each row 
unit 13, which may include making the actual physical adjustment(s) to the 
singulator and/or baffle.  In one embodiment, an electrical solenoid or step 
motor attached to the singulator and/or baffle is controllable to make such 

 
 
[0055] In an embodiment in which different seed populations for the seed types 
17a, 17b, 17c, 17d are known for the variety zones, the control system 57 
controls the seed meters 35 to achieve the target seed populations.  This may 
be done by manually or automatically adjusting at least one of a seed disk 
rotational speed for adjusting seed population, a seed singulator setting, 
vacuum level, baffle position, and/or seed depth inside the seed meter 
reservoir.  Corresponding adjustments can also be made to accommodate different 
seed type, size or shape, or the varieties, of seed types 17a, 17b, 17c, 17d. 
 
	Regarding claims 2-4, see the disclosure and Figures 1-17 of Wendte et al. 2015/0223391 A1.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham 9,179,594 B2.
Graham 9,179,594 B2 disclose a multiple variety (see the disclosure in column 1, lines 46 and 60) seed planter 20 with direct vacuum system for planting multiple seed varieties (see the disclosure in column 1, lines 46 and 60) in a single planting pass during row-crop planting of an agricultural field, the multiple variety (see the disclosure in column 1, lines 46 and 60) seed planter 20 comprising: 
a frame (Figure 1); 
multiple row units 22 (see the disclosure in column 1, line 61) supported by the frame (Figure 1) and including, 
multiple seed storage compartments 42,44 supported by the row units for separately storing at least a first seed variety and a second seed variety; 
a first row unit with a first seed meter that has a first metering member delivering the first seed variety as a current variety of the first row unit; 

Specifically, see the disclosure in Graham 9,179,594 B2 of:

ABSTRACT: 
 
    A seeding machine, such as a row crop planter, is adapted to switch between 
two or more seed varieties as the machine traverses a field.  The control 
system uses a programmed quantity of seed representing a number of seeds in the 
seed meter that need to be substantially consumed once the flow of a first seed 
variety is stopped before introducing a second seed variety to minimize seed 
mixing.  The seed quantity can be determined by a calibration process or 
published from the manufacturer or third parties.  The seed quantity can also 
be part of a seeding prescription that includes assignment of where each seed 
variety is to be planted in a field.  The seed quantity and the distance 
traveled to empty the meter can be used to optimize the planting operation 
including the machine direction which can also be part of the prescription. 
 

BRIEF SUMMARY: 
 
(1)   FIELD 
 
(2)    This disclosure relates to seeding machines such as row crop planters 
adapted to plant two or more seed varieties within a field and in particular to 
the control of such a machine. 
 
DETAILED DESCRIPTION: 
 
(1)   BRIEF DESCRIPTION OF THE DRAWINGS 
 
(2)    FIG. 1 is a schematic side view of a planter illustrating one row unit 
and two seed supply tanks of a seed delivery system; 
 
(3)    FIG. 2 is a sectional view of a vacuum seed meter; 

(17)    With reference to FIG. 1, a seeding machine, in the form of a row crop 
planter 20, is shown which is capable of switching between seed varieties 
without stopping the machine.  Planter 20 is equipped with multiple planting 
row units 22, only one of which is shown.  Row unit 22 is only one example of 
many different types of row units that can be used to plant seed.  Row unit 22, 
as shown, includes an opener 24 that forms a shallow furrow in the soil as the 

seed meter 28 meters seed to deliver individual seeds sequentially to a seed 
tube 30 that directs the seed to the furrow beneath the meter.  A closing wheel 
or other device 32 trails behind and covers the deposited seed with soil.  Each 
row unit 22 is mounted to the machine frame 34.  Multiple row units 22 are 
mounted to the frame 34 such that multiple parallel rows are planted with each 
pass of the machine through a field. 
 
(18)    Each seed meter is equipped with a small seed hopper 40 commonly 
referred to as a mini-hopper.  Seed from two or more tanks 42, 44 is delivered 
to the mini-hopper pneumatically through tubes 46, 48.  Alternatively, the 
mini-hopper could be eliminated and the tubes 46, 48 connected directly to the 
meter housing.  A tube 46 extends from tank 42 to the mini-hopper 40 and a tube 
48 extends from the tank 44 to the mini-hopper 40.  Each tank 42, 44 carries a 
different seed variety such that each variety is delivered to the each 
mini-hopper.  The tanks and tubes are part of a pneumatic seed delivery system 
50 such as those shown in U.S.  Pat.  Nos.  6,609,468; 6,688,244; and 
7,025,010, incorporated herein by reference.  Seed delivery system 50 also 
includes a fan 52 to provide the air stream to convey the seed through the 
tubes 46, 48.  In place of the seed delivery system 50, the planter could be 
equipped with larger hoppers on each row unit to supply the seed to each meter. 

(20)    The tubes 46, 48 pass through the mini-hopper and terminate near the 
bottom of the hopper, at a switching mechanism 68.  The switching mechanism 68 
may be of the type shown in U.S.  Pat.  No. 6,193,175, incorporated herein by 
reference.  The switching mechanism 68 has two rotary gates 69, 70 each having 
an opening 71 there through for passage of seed.  Gate 69 is rotated by an 
actuator 72 while gate 70 is rotated by an actuator 73.  As shown in FIG. 2, 
the openings 71 of both gates are aligned with the tube 46 allowing seed 
variety A from tube 46 to enter the meter housing.  The gates can both be 
rotated to align the openings 71 with the tube 48 allowing seed variety B from 
tube 48 to flow into the meter housing.  Since each gate is separately 
controlled, one gate can close tube 46 while the other gate closes tube 48 to 
prevent both seed varieties from entering the meter housing.  This allows the 
seed variety in the meter to be exhausted before introducing the other variety 
as described below.  The illustrated switching mechanism 68 is only one example 
of a switching mechanism, other mechanisms can be used.  When the switching 
mechanism 68 opens either tube 46 or 48, seed from the respective tank is 
allowed to flow into the seed chamber of the meter housing and accumulate in a 
seed pool 76 in the housing. 

(22)    A controller 86 for controlling the function of the planter 20 is shown 
in FIG. 3.  Controller 86 is only an example of a controller architecture to 
illustrate the control functions.  The hardware architecture may vary.  
Controller 86 includes a central processing unit, CPU, 88 and a variable 
rate/variety controller, VRVC, 90.  The VRVC 90 controls the operation of the 

flowing into the meter housing.  VRVC 90 also controls the rotation speed of 
the seed disk 58 to determine and vary the seed application rate, that is, the 
number of seeds per unit of area, e.g. seeds per acre.  Both the CPU 88 and 
VRVC 90 receive vehicle speed input from true ground speed sensor 92.  Further 
inputs to the CPU include machine location data input 94 such as GPS data 
providing geo-referenced location of the machine.  A memory card 96 with 
prescription data from a home office computer 98 or other computer provides 
data to the CPU of which variety of seed is to be planted at each location in 
the field and at what application rate.  A wireless input device 100 may also 
be provided to transmit a prescription wirelessly to a memory device 102.  A 
visual display 104 is provided to deliver information to the operator.  The 
display may be touch screen to allow for user inputs and/or other user input 
devices 106 may be provided such as knobs, switches, keyboard, voice commands, 
etc. 
 
(23)    A field map is shown in FIG. 4 wherein locations in a field 110 for 
planting each of two seed varieties A and B are indicated.  Most of the field 
is to be planted with variety A while the areas within the irregularly shaped 
polygons 112, 114 are to be planted with variety B. Polygon 112 is contained 
within the field 110 while polygon 114 is defined in part by the boundaries of 
the field 110.  The controller 86 can control the variety based on where the 
planter 20 is located with respect to the boundaries of the two polygons 112, 
114.  If the planter is outside the polygons, plant variety A and if the 
planter is inside the polygons, plant variety B. Alternatively, with reference 
to FIG. 5, the field can be divided into a number of small rectangular areas or 
pixels.  Each pixel is geo-referenced and has a seed variety A or B assigned 
thereto and a seeding rate in a seeding prescription.  When the planter is in a 
given pixel, it plants the variety assigned to that pixel.  With either type of 
field designation, the controller 86 must be programmed to look ahead at the 
current path to anticipate changes in seed variety as described below.  While 
two seed varieties are described, it will be apparent that the more than two 
varieties can be planted in a given field with equipment so equipped. 
 
(24)    When switching from one variety to another, it is desirable to minimize 
the mixing of the two seed varieties so that when switching from variety A to 
variety B there is only a small region in the field where the two varieties are 
mixed together before planting solely variety B. To minimize mixing of 
varieties, gates 69 and 70 are rotated to positions closing both tubes 46 and 
48.  This allows the seed in the seed pool 76 to be substantially exhausted 
before opening tube 48 to allow variety B to flow into the meter.  While crisp 
switch in varieties may be preferred, some mixing of seed is better than 
allowing the meter to run completely empty and leaving an area in the field not 
planted.  When the tractor 116, FIG. 4, approaches the boundary of the polygon 
112, the controller 86 must stop variety A from flowing into the meter a 
sufficient distance before reaching the polygon to allow seed A to be depleted 
meter just in time to begin planting seed B 
at the boundary of the polygon.  To do so, the controller needs to know the 
number of seeds in the seed pool 76 at the time when stopping seeds of variety 
A from flowing into the meter.  Using the number of seeds, also referred to as 
the size of the seed pool, together with the seeding rate or rates between the 
current location and the point X on the polygon boundary where the planter 
needs to begin planting seed B (FIG. 4), the controller determines a point Y at 
which to stop the supply of seed A into the meter. 
 
(25)    To determine the location Y, the size of seed pool 76 must be known.  
The controller is adapted to utilize a programmed quantity of seed in the seed 
pool 76 for making this calculation.  The programmed quantity of seed is based 
on the seed size and the geometry of the seed meter housing.  Seeds of variety 
A may be of a different size than the seeds of variety B. Furthermore, due to 
the physical geometry of the meter, for example, the different locations of the 
lower ends of the tubes 46 and 48 supplying the seed to the meter, the 
programmed quantity of seed in the seed pool may be different for each seed 
variety.  One way to know the seed pool size is to perform a calibration 
process as part of a planter set-up.  The calibration process includes the 
steps of filling the meter housing with seed A, operating the seed meter at 
least until all the apertures on the seed disk are filled with seed and seed 
begins to fall through the seed tube as detected by seed sensor 118 on the seed 
tube 30.  The switching mechanism 68 is then moved to a position closing both 
tubes 46 and 48, stopping the supply of additional seed A to the meter.  The 
meter continues to operate until the seed pool in the meter is exhausted while 
the seed sensor 118 counts the number of seeds delivered by the seed meter.  
The number of seeds counted is the "Seed Count to Empty" for variety A. 
 
(26)    To avoid running the seed meter completely empty of seed when 
switching, some minimum number of seeds, for example twenty seeds, needs to be 
present in the meter at all times.  The Seed Count to Empty, less the minimum 
number of seeds, is the programmed quantity of seed supplied to the controller 
for calculating when to stop supply of seed A during a switch.  Once the 
programmed quantity of seed is determined for variety A, the meter is then 
filled with seeds of variety B and the calibration process repeated.  The 
supply of seeds B to the meter is stopped and the meter is run until empty 
while counting the number of seeds.  The "Seed Count to Empty" for variety B 
less the minimum number of seeds, becomes the programmed quantity of seed for 
variety B. 
 
(27)    If the seed meters of the planter are driven by motors, such as 
electric or hydraulic motors, the calibration process described above can be 
performed when the planter is static before operating in a field.  
Alternatively, and for all planters having meters driven by ground wheels, the 
planter can be operated in the field for the calibration process.  In doing so, 
one row is used for the calibration where supply of seed A is stopped to allow 
meter is run empty during 
the calibration process, there could be a one time, one row gap in planting of 
several feet for each variety. 


(30)    The planter is operated using the programmed quantity of seed to 
determine when to stop supplying one seed variety to the planter before 
introducing the next seed variety into the meter when making a switch between 
varieties.  The controller uses the programmed quantity of seed and the 
application rate to determine a "Distance to Empty." The controller is also 
looking forward along a current path and determines a "Distance to Switch" 
representing the distance of the planter from the point X on the boarder of the 
polygon 112, FIG. 4.  As long as the Distance to Switch is greater than the 
Distance to Empty, more seed than the programmed quantity of seed in the meter 
is needed to plant to the switch point.  When the Distance to Switch equals the 
Distance to Empty, the planter is at point Y. The supply of seed variety A to 
the meter is stopped and the programmed quantity of seed in the meter is the 
amount of seed needed to plant from the point Y to the point X where the switch 
needs to occur.  When the planter reaches point X, the number of seeds in the 
meter should be equal to the minimum number of seeds.  At this point, seed of 
variety B is supplied to the meter. 
 
(31)    To ensure minimal mixing of varieties and to ensure proper operation of 
the seed meter, it is recommended to monitor planter performance during 
switching operations and make adjustments to the programmed quantity of seed as 
necessary.  This is done by counting the seeds delivered by the meter once seed 
supply to the meter is stopped to verify that the programmed quantity of seed 
is accurate.  If not, the programmed quantity of seed is adjusted to a new 
value.  For example, if during operation, there is a decrease in the planter 
performance as detected by the operational parameters mentioned above before 
the programmed quantity of seed has been delivered by the meter, this indicates 
that the programmed quantity of seed is greater than the actual quantity of 
seed in the meter.  When the controller detects a decrease in planter 
performance, the count of seeds at the time of the change in the operational 
parameter becomes the new programmed quantity of seed.  However, if there is no 
change in the operational parameters at the time when the meter is near empty, 
it may indicate that the programmed quantity of seed is less than the actual 
number of seeds in the meter.  This would result in more mixing of seed then 
desired at the switch.  If this occurs, the controller can increase the 
programmed quantity of seed slightly before for the next switch to arrive at a 
more precise number of the actual seeds in the meter.  For instance, the 
programmed quantity of seed may be increased one percent for the next switch 
and then the operational parameters monitored to determine if the new 
programmed quantity of seed is correct.  In this manner, the controller 
gradually reaches a more precise programmed quantity of seed. 
 

shown in FIG. 6 Starting with box 200 the controller calculates the Distance to 
Empty based on the programmed quantity of seed and the application rate or 
rates between the current location and the switch point X. In box 202 the 
controller calculates the Distance to Switch, that is, the distance between the 
current location and the boarder of one of the polygons 112 or 114 along the 
current path.  In diamond 204 the controller determines if the Distance to 
Empty is less than the Distance to Switch.  If no, the current quantity of seed 
in the meter is not enough to reach the switch point, more seed is needed.  
Operation of the planter continues and the controller returns to box 200 and 
repeats the process.  If yes, the quantity of seed in the meter is sufficient 
to reach the switch point without any additional seed.  The controller moves to 
box 206 and actuates the switching mechanism 68 to close both tubes and stop 
flow of seed into the meter.  The meter then begins to empty and the seeds 
dispensed are counted, box 208. 
 
(33)    The controller then determines if the current seed count is less than 
the programmed quantity of seed in diamond 210.  If yes, there should still be 
seed in the meter.  However, it is possible the programmed quantity of seed was 
too high.  To check for this, the controller, in box 212 checks to see if any 
operational parameter of the meter indicates it is close to empty.  If no, the 
controller returns to diamond 210.  If yes, this indicates that the programmed 
quantity of seed was greater than the actual number of seeds in the meter and 
the meter is almost empty even though the seed count is less than the 
programmed quantity of seed.  If this occurs, the controller moves to box 214.  
There, the switching mechanism 68 is actuated to open the other variety to the 
meter and the programmed quantity of seed for the previous variety is changed 
to the current seed count.  The controller then returns to the beginning at box 
200. 
 
(34)    If in the diamond 210 the seed count is not less than the programmed 
quantity of seed, than the planter has used all the programmed quantity of seed 
and the planter should be at the switch point X. The controller moves to 
diamond 216 to determine if the operational parameters are indicating that the 
meter is close to empty.  If yes, this confirms that the programmed quantity of 
seed is an accurate number.  The controller moves to box 218 and actuates the 
switching mechanism 68 to open the supply of the next variety of seed to the 
meter.  The controller then returns to box 200 to look for the next switch.  If 
there is no decrease in any operational parameter in box 216, the controller 
moves to box 220.  There the controller also actuates the switching mechanism 
68 to open the supply of the next variety of seed to the meter but since the 
operational parameters do not indicate the meter is close to empty, the 
controller slightly increases the programmed quantity of seed for the next 
switch, for example, increase the programmed quantity of seed by 1%.  The 
controller then returns to box 200 for the next switch.  The controller thus 
fine tunes the programmed quantity of seed to achieve an accurate number of the 
meter for each variety. 
 
(35)    The seed pool size can also change based on the attitude of the 
planter.  Using machine attitude data from an accelerometer 122 mounted to the 
planter 20, the programmed quantity of seed can be adjusted.  The adjustment 
can be made based on known test data that shows a percentage increase or 
decrease in the seed pool size based on the angle of inclination of the planter 
both in left or right roll and forward or backward pitch.  An example of 
variations in the programmed quantity of seed due to machine attitude is shown 
in FIG. 7.  In the absence of test data to adjust the programmed quantity of 
seed, the operational parameters as mentioned above can be used to detect 
variations in the number of seed in the seed meter for variations in the 
machine attitude and make adjustments to the programmed quantity of seed based 
on machine attitude.  As the machine attitude changes, the controller 
determines a new Distance to Empty based on the changing programmed quantity of 
seed. 
 
(36)    For planters having a common seed meter used for all seed varieties and 
where switching between varieties is accomplished by changing the variety of 
seed that is supplied to the meter, the programmed quantity of seed is a 
parameter needed to develop a seed variety prescription.  The programmed 
quantity of seed determines a minimum distance that must be covered with a 
given seed variety before switching to another variety.  For example, once a 
switch has been made from variety A to variety B and the seed meter is filled 
with seed B, the planter will have to travel a Distance to Empty to consume 
seed B in the meter before there can be a switch back to seed variety A. 
 
(37)    The Distance to Empty, which is measured in planter travel distance, is 
likely a different number than the machine width that is capable of separate 
control.  Thus, for any given location of the planter 20 and tractor 116 in a 
field, there is a field area, forward of the planter known as a Common Variety 
Area 150, which must be planted with the current seed variety in the meter.  
The length of the Common Variety Area is the Distance to Empty and the width is 
the narrowest area of the planter capable of separate control.  In the example 
of FIG. 9, the width of the Common Variety Area is the width of the planter.  
If smaller sections of the planter can be separately controlled, for example, 
three sections, there are three Common Variety Areas, 150A, 150B and 150C 
extending forward from the planter as shown in FIG. 9.  If each row unit is 
separately controlled for seed variety, then there would be a separate Common 
Variety Area for each row unit.  The Common Variety Area moves forward with the 
planter as the planter moves across the field. 
 

(41)    The programmed quantity of seed has been described as the seed in the 
meter of a first variety that needs to be consumed before introduction of a 
second seed variety when making a switch in seed varieties to minimize mixing 

allows for both seed varieties to be stopped allowing the programmed quantity 
of seed in the meter to be consumed.  If the switching mechanism only had one 
gate that has two positions, a first position allowing the first seed variety 
to flow into the meter and the block flow if the second seed variety and a 
second position that allows flow of the second variety while blocking flow of 
the first variety there would be no opportunity for blocking the flow of both 
varieties for a time to substantially empty the meter.  The programmed quantity 
of seed however, can still be used with such a switching mechanism to at least 
control where in the field the mixed seed is planted.  With a single gate 
switching mechanism, when the gate switches from variety A to variety B, there 
will be a programmed quantity of seed of variety A in the meter.  At the 
switch, A is stopped and B is introduced into the meter along with the seed A. 
The seeds will mix and there will be a region in the field planted with the 
mixture of seed.  Eventually, seed A in the meter will be completely consumed 
and the planter will only be planting seed B. The mixed seed area is shown as 
the hatched area 240 in FIG. 12 where the planter, when approaching switch 
point X switches the gate ahead of the point X such that when point X is 
reached, the planter is planting seed B at a specified level of purity, for 
example, at least 95% of seeds planted are seed B. By using the programmed 
quantity of seed and with testing knowledge from the seed meter, the length of 
the mixed seed area 240 can be determined.  The mixed seed area 240 in FIG. 12 
is located in the area of seed A such that the area in the polygon 112 will be 
planted with the desired purity of seed B. Alternatively, the mixed seed area 
240' could be located inside the polygon 112 if desired.  In yet another 
alternative, the mixed seed area 240'' can straddle the boarder of the polygon 
112.  In some prescriptions, it may not matter where the mixed seed area is 
planted.  But in some prescription, it may be important that within the polygon 
112, the seed must be seed B. In such a case, the prescription can include the 
location of the mixed seed area and the controller is operated in accordance to 
make the switch such that the mixed seed area is on the proper side of the 
polygon 112. 
 
(42)    Control of the switching of seed varieties has been described in the 
context of the programmed quantity of seed which is the quantity of held in the 
seed puddle or the seed in the seed puddle minus a minimum amount of seed that 
must be in the meter for proper functioning.  The programmed quantity of seed 
could be used to derive a time or distance traveled from when the first seed 
variety is shut-off until the next variety is supplied to the meter.  Time and 
distance can be determined from the programmed quantity of seed and the seeding 
rate and machine travel speed. 
 
CLAIMS: 
 
   What is claimed is: 
 
meter having a housing 
to hold a pool of seed to be singulated and delivered sequentially;  a seed 
sensor generating a signal for each seed delivered by the meter and passing the 
sensor, a seed delivery system to provide at least two different varieties of 
seed to the meter, the seed delivery system having a switching mechanism to 
change from a first variety of seed to a second variety of seed being delivered 
to the meter housing;  a controller operating the switching mechanism to 
control which seed variety of the first and second seed varieties is delivered 
to the meter based on the location of the machine in a field;  wherein the 
controller stops supplying a first seed variety to the meter before supplying a 
second variety to allow for substantial consumption of the first variety of 
seed in the seed pool prior to supplying the second variety of seed to the seed 
meter, the location of the machine in the field where supply of the first 
variety of seed to the meter is stopped is based on a programmed quantity of 
seed representing the quantity of seed in the seed pool and the seeding rate;  
wherein the controller determines the programmed quantity of seed in the seed 
pool for each variety of seed during a meter calibration process. 
 
    2.  The seed distribution machine of claim 1 wherein the meter calibration 
process includes the steps of filling the meter housing with a first variety of 
seed, operating the seed meter, stopping the supply of the first variety of 
seed to the meter, continuing to operate the seed meter until the seed pool in 
the meter is exhausted while counting the number of seeds delivered by the seed 
meter after the supply of seed to the meter has been stopped wherein the number 
of seeds delivered by the seed meter after stopping the supply of the first 
seed variety to the meter is the programmed quantity of seed. 


	a direct vacuum system configured to apply vacuum pressure to the first and second seed meters and including, 
	a first vacuum unit arranged at the first row unit to deliver vacuum pressure to the first seed meter at a first vacuum pressure that corresponds to a characteristic of the first seed variety; 
	 and a second vacuum unit arranged at the second row unit to deliver vacuum pressure to the second seed meter at a second vacuum pressure that corresponds to | a characteristic of the second seed variety.
	Specifically, see the disclosure in Graham 9,179,594 B2 of:
meter 28 is shown in greater detail in FIG. 2.  The meter 28 is a 
vacuum seed meter which operates with a pressure differential to select 
individual seeds for delivery to the seed tube 30.  While the meter 28 is a 
vacuum meter, other pressure differential meters use a positive pressure 
instead of vacuum.  While a pressure differential meter provides some 
advantages described below, a mechanical meter, such as a finger pick-up meter 
may be used as well.  Meter 28 includes a housing 56.  A seed disk 58 divides 
the interior of the housing into two chambers, a seed chamber 60 and a vacuum 
chamber 62.  The seed disk 58 is mounted in the housing for rotation about an 
axis 64.  The meter is a vacuum seed meter such as the meter shown in U.S.  
Pat.  No. 5,170,909 incorporated herein by reference. 
 
(21)    The meter housing 56 includes a hose fitting and opening 80 to the 
vacuum chamber 62 on the side of the seed disk opposite the seed pool 76.  The 
fitting is connected to a hose, not show, which is coupled to the inlet side of 
a vacuum fan to produce a vacuum in the chamber 62.  The seed disk 58 has a 
circular array of apertures 82 extending through the disk near its periphery.  
The apertures 82 extend through the disk from the seed side to the vacuum side.  
As the seed disk rotates, the vacuum on one side of the disk causes individual 
seeds to be adhered to the disk on the seed side, at the apertures 82 as shown 
by seeds 84 at the top of the disk in FIG. 2.  After the seed is rotated to the 
release location, the vacuum is cut-off, allowing the seed to fall sequentially 
into the seed tube 30 to the furrow in the soil.  Other types of seed meter can 
also be used including, but not limited to, positive pressure meters or 
mechanical meters such as a finger pick-up meters, etc. 
 
(28)    The programmed quantity of seed can also be determined without running 
the meter to empty by sensing operational parameters of the meter that indicate 
it is near empty.  As the seed pool nears empty, the disk will travel through a 
smaller number of seeds.  Before the meter completely empties, the frequency of 
seed skips, as detected by the seed sensor 118, will increase.  The count of 
seeds up to the time when the skip frequency increases can be used as the 
programmed quantity of seed for that variety.  Likewise, as the seed pool 
becomes smaller, more apertures on the seed disk will be open between the 
release point and the seed pool, due to the smaller size of the seed pool.  The 
additional open apertures will result in a drop of vacuum pressure in the 
vacuum chamber.  When a decrease in the vacuum pressure is detected by pressure 
sensor 120, the seed count reached up to that point becomes the programmed 
quantity of seed.  The pressure in a positive pressure meter will also likely 
decrease as the seed pool size deceases to near empty.  When either of these 
operational parameters show a change that indicates the seed pool is near 
empty, the seed count up to that point in time can then be used as the 
programmed quantity of seed.  It is possible that other operational parameters 
can be used to detect a near empty condition of the meter.  The above mentioned 
minimum number of seeds ideally is the number of seeds needed in the meter to 
avoid any operational parameter from indicating a decline in meter function. 
Reasoning for No Double Patenting Rejection Being Present
	No double patenting rejection is being made in the instant application 16/782,569 since claims 1-4 correspond to claims 5-8 restricted out in parent application 15/833,068 and since the instant application 16/782,569 is a divisional application of parent application 15/833,068.
	It is to be further noted that method claims 1-10 of related application 16/782,589 correspond to method claims 9-18 restricted out in parent application 15/833,068.

For any amendments made to the claims, applicant should indicate page, line number or paragraph, line number of the specification where basis is present (to avoid new matter issues or issues where antecedent basis is not present in the specification). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



January 9, 2022